Citation Nr: 1123798	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction as secondary to the service-connected prostate cancer.

2. Whether there is new and material evidence to reopen a claim for compensation under 38 U.S.C.A. § 1151 for bladder outlet obstruction and benign prostate hyperplasia, status- post partial transurethral resection with residual impotency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1957 to January 1959, April 1959 to May 1962, and June 1962 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board remanded the issues to the RO, via the Appeals Management Center (AMC), in Washington, DC, in a February 2010 decision for further development.  The matters have now been returned to the Board for adjudication

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Board directed VA to obtain all available VA treatment records, particularly for the period prior to February 1992.  This directive reflected the Veteran's submission of what appeared to be partial treatment records preceding his prostate surgery.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, VA has failed to comply with the February 2010 remand directive.  Since these records may be critical to the claim, additional development is necessary.   

The March 2011 supplemental statement of the case indicates that an "electronic review" was conducted of the systems of two VA medical centers (VAMC) where the Veteran had been treated.  At the Audie L. Murphy VAMC, there were no records prior to June 2006; at the Austin VAMC, there were no records prior to September 1997.  However, this fails to consider that the computerized records system at VA does not date back to the early 1990's.  The submissions from the Veteran establish that he was in fact treated prior to the dates shown on "electronic review."  There is no evidence that VA made any attempt to search paper files or archives where older records may be located.

The duty to assist requires VA to make "as many requests as are necessary to obtain relevant records from a Federal department or agency," to include VA facilities.  Efforts must continue until it is certified "the records sought do not exist or that further efforts to obtain those records would be futile."  38 C.F.R. § 3.159(c)(2).  An electronic review of a system that does not even cover the entirety of the time period considered by the remand, in particular the pre-February 1992 time period specifically targeted by the Board, by a party not the official custodian of the records, fails to meet this duty. 

Further remand is therefore required to obtain potentially relevant VA treatment records, particularly those dated prior to February 1992.  Compliance with this directive requires a written inquiry to the involved VA medical centers requesting that they conduct a search of their facility for the Veteran's records; this must include review of paper filing systems and archived records, in whatever form they are stored and where ever they are stored.  Compliance with the duty to assist requires that the custodian of such records certify that all available records have been produced and/or no such records exist or are available.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Obtain complete VA treatment records from the VA South Texas (Audie L. Murphy) and Central Texas health care systems, to include records from medical centers and associated clinics, as well as any other VA facility identified by the Veteran or in the record.  Records for the period prior to February 1992 should be expressly requested.

The requests for records must specify that paper file rooms and archives, as well as computerized systems, must be searched.  If there are no records available or such records do not exist and hence further efforts to obtain them would be futile, the custodian of the records system must so certify in writing.

All efforts to comply with this directive should be documented in the file.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



